 92DECISIONSOF NATIONALLABOR RELATIONS BOARDWest AmericanRubberCo.andUnited Rubber, Cork,Linoleum & PlasticWorkers of America, AFL-CIO. Case 21-CA-10540January 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn August 29, 1972, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,West AmericanRubber Co., Orange, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iThe Administrative Law Judge found that the Respondent did notviolate Sec 8(a)(3) of the Act byterminatingHoward FoxWe agree, andadopt his findings and conclusions with respect thereto. The AdministrativeLaw Judge further found thatRespondentviolated Sec 8(a)(1) and (5) byengaging in certainconduct, and did not violateSec. 8(a)(l) by engaging incertainother conductIn the absence of exceptions thereto,we adoptproformathe findingsof the Administrative Law Judge withrespect to theallegationsof Sec 8(a)(I) and (5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERROLD H.SHAPIRO,Trial Examiner:Upon a chargefiled by the Union onJanuary 17, 1972, andamended onApril 24,1972, the General Counsel of the National LaborRelations Board,Region 21, issued a complaint, datedApril 25,1972, against West AmericanRubber Co.,hereincalled the Respondent,alleging,as amended at the hearing,thatRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l), (3), and(5) of theNational Labor Relations Act, as amended.The Respon-dent filed an answer denying the commission of the allegedunfair labor practices.A hearing was held on July 11 and12, 1972.Upon the entire record in the case and from myobservation of the demeanor of the witnesses,and havingconsidered the postheanng briefs,Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTWest American Rubber Co., a California corporationwith its principal place of business in Orange, California,whereit is engagedin the manufacture of rubber products,annually sells and ships goods and products valued inexcess of $50,000 directly to customers located outside theState of California. Respondentis engagedin commercewithin themeaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum &PlasticWorkers ofAmerica, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe Union, on August 3, 1971, was certified by theBoard as the exclusive collective-bargaining representativeof Respondent's employees in an appropriate bargainingunit. By January 19721 the Company and Union had heldapproximately 13 negotiationmeetingswithout succeedingto negotiate a contract. The General Counsel and Unioncontend that in January Respondent engaged in certainconduct which violated the Act. Briefly stated the issuespleaded and litigatedare asfollows: (a) Whether employeeHoward Fox was discharged and, if so, was the dischargemotivated by his Union activity in violation of Section8(a)(3) and (1) of the Act. (b) Whether in violation ofSection 8(a)(5) and (1) of the Act Respondent solicited andaided its employees to resign from the Union andthreatened them with reprisals if they did not resign. (c)Whether the Respondent violated Section 8(a)(1) of theAct by interrogating employees about their Union activi-ties;by keeping employees' Union activities under surveil-lance;by creating the impression that it was keepingemployees'unionactivities under surveillance; by threat-eningemployees with reprisals because of their unionactivity; and by directing employees to stop engaging inunion activity while on Respondent's premises.Also at issue is the supervisory status of CalvinRichardson, a leadman, who the General Counsel claimsengaged insome of the above-mentioned alleged unlawfulconduct.iUnless specified otherwise,alldates refer to theyear 1972201NLRB No. 12 WEST AMERICANRUBBER93B.The Interference,Restraint,and Coercion andRefusal ToBargain1.The conduct attributed to Calvin Richardson;Richardson's status asa statutory supervisorCalvin Richardson at the time material to this case wasemployed by Respondent on the first shift in the presslinedepartment,classifiedasa leadman.His immediatesupervisor was Lee Michels, the general foreman responsi-ble for the operation of the pressline and stock prepdepartments.Richardson's leadman classification is included in theappropriate bargaining unit certified by the Board. Likethe other unit employees he is paid by the hour andreceives time and one-half for overtime.There is no evidence that Richardson during the timematerial had authority to hire, transfer, suspend, lay off,recall, promote, discharge, or discipline other employees,or adjust their grievances, or to effectively recommendsuch action.Regarding wage increases,the employees receive auto-matic increases after their first 30 and 60 days ofemployment and merit raises thereafter. Michels decideswhen a merit increase is warranted. And, although Michelsdiscusses employees' work with Richardson,there is noevidence that Michels follows Richardson's recommenda-tions or that Richardson has effectively recommended thatemployees receive merit wage increases.Regarding the assignment of work or the direction ofemployees the record establishes that the pressline depart-ment has about 45 presses operated by about 18 operatorsper shift. Either Michels or Richardson, usually Michels,sets up the presses for the operators-ties a mold into thepress.It isMichels who schedules the work and it isRichardsonwho assigns the press operators to thescheduled jobs based upon their skill and experience.Michels, however, when he observes an operator notperforming competently on an assigned job will direct thathe be given something else to do. In operating a press theoperator loads the raw material, all the time followingwritten instructions,and following'these instructionsoperates the press by pushing a button. As Richardsontestified at the hearing, "it is apretty routine type of anoperation operating a press."When a new employee startsto work in the department he is assigned by Richardson towork with an experienced operator. Finally, if an operatorhas trouble operating a press or is producing bad partsRichardson corrects the problem.In my view, the record as a whole establishes that anydirection or assignment of work to employees by Richard-son is of a routine nature and compatible with thefunctions generally attributed by the Board to a leadman.The work performed by the employees in the pressline2Although Richardson has the authority to allow employees in hisdepartment to leave work early in the case of an emergency,without firstseeking the approval of the foreman, this limited authority does not, in myopinion,establish that he is astatutorysupervisor especially where, as here,there is no evidence establishing that thisauthoritywas exercised other thansporadically if at all.3TheUnionwas certified in the following appropriate unitAll productionand maintenance employees,including shipping andreceiving employees,leadmen,truck drivers and quality controldepartment is of a routine and repetitious nature requiringfor the most part little training. The record shows that thework is executed in accordance with written instructionsprepared in advance for each job that comes into thedepartment. It is true that Richardson assigns the work,but the record shows that he does so according to theemployee's skills and experience and in accordance with adaily work schedule which Richardson merely carries out.Under thesecircumstances,to assignwork, to check thequality of work, or to assist employees generally with theirwork problems, in my opinion, requires no more use ofindependent judgment or responsible direction than that ofthe usual leadman functions in such matters.It appearsthat both the Employer and Union recognized this whenthey agreed that those employees like Richardson classifiedas "leadman" were included in the appropriate certifiedbargaining unit. In short, I am convinced and find that theevidence does not establish that Richardson responsiblyassigns and directs the work in the pressline department,nor does it establish that he exercises the use of independ-ent judgment in performing his job.2 Finally, the recorddoes not indicate that his working conditions differedsubstantially from those of the other employees.On the basis of the foregoing, therefore, and on therecord as a whole, I find, that Richardson is not asupervisor as defined in the Act and accordingly shallrecommend that those portions of the complaint allegingthat Respondent violated the Act because of Richardson'sconduct be dismissed.2.The aid,assistance,and encouragement toemployees to withdraw from the UnionThe Union was certified by the Board on August 3, 1971,as the exclusive bargaining representative of the Respon-dent's employees in an appropriate unit3 which in Januaryconsistedofabout 240 employees. To indicate theirsupport and allegiance to the Union a number ofemployees signed what I will refer to as union cards. Thesecards, each entitled "Identification Card," were signed by arepresentative of the Union and certified that the signatoryemployees had signed a "Union membership applicationcard" or "other authorization form" authorizing the Unionto bargain with Respondent on terms and conditions ofemployment. The Union and a substantial number of theemployees believed that when an employee was issued aunion card it indicated that he had been accepted into theUnion as a member. It is undisputed that, between January10 and January 25, 76 unit employees resigned from theUnion by means of telegram; 57 on January 10; 13 onJanuary 11; 2 on January 12; and 4 between January 18and January 25. It is also undisputed that the languagecontained in the telegrams was drafted by Respondent,4the telegrams were prepared by Respondent, delivered toinspectors;excluding office and plant clerical employees, research anddevelopment department employees,die makers,technical and profes-sional employees,guards, watchmen, and supervisors as defined in theAct.4The telegrams,addressed to the Union with the name of the employee,contained the identical language"Please use this telegram as yournotification of resignationof mymembership in this union My resignationis effective and final as of this date." 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe telegraph office by Respondent, and paid for byRespondent.The General Counsel in presenting this portion of hiscasecalledas witnessesemployees Peter Cooper, Jr., DavidMichels, Chloe Rose, Arthur Stewart, Joseph Stauffer, andMario Alfaro, all of whom with the exception of Cooperwere still employed by Respondent at the time of thehearing. They all impressed me as crediblewitnesses whowere making a sincere effort to recall theevents.5Unlessstated otherwise, I have credited their testimony whichpresentsthe following picture of the events surrounding theemployees'resignation telegrams.On Monday morning, January 10, General ForemanMichels called together the employees employed in thestock prep department, told them the Unionwas going tostrike the Company and that employees holding unioncards who wanted to cross the picket line would be finedby the Union, and if they wanted to avoid paying suchfines they could go to the Company's front office witheitherMichels or one of the other foremenand sign atelegram resigning from the Union. The same morningMichels also spoke to the employees in the trim depart-ment. He stated that the Union was going to strike, thatemployees who wanted to resign from the Union couldturn in their union cards andsign resignation telegrams,and if necessary they had permission to leave the plant togo home and get their union cards.Immediately following Michels' remarks of January 10to the stock prep department employees, the department'sforeman, Laurence Brown, a statutory supervisor, askedemployee Stauffer if he wanted to go withBrownto turn inhis union card. Stauffer replied that before deciding hewanted to talk it over with his wife. Brown asked Staufferto let him know what he decided.On January 11 David Michels, an employee of the stockprep department and the brother of General Foreman LeeMichels, following his brother's instructions, went to himwith his union card and was escorted by his brother to thefront office where he gave his card to a secretary whoprepared his resignation telegram, handed it to him forsignature, and Michels signed it .6On the morning of January 10 foreman EdwardPiatkowski, a statutory supervisor, approached employeeStewart at his place of work and, as put by Stewart:[Piatkowski] asked me if I want to work or didn't Iwant to work and I said yes. I have got a family to takecare. He asked me if I was holding a Union card and Isaid yes. So he told me to go on home and get it andcome back, bring it back to the plant.?SGeneralCounsel also called employee Beverly Newport whosetestimonyis unconvincing in so far as she indicated that General ForemanLee Michels told the employees of the trim department on January 10 thattheir jobs would be secure if they signed telegrams resigning from theUnion.Michels generally denied making any comments of this nature Hisdenial is corroboratedby employeeRose who also testified as to theremarks made by Michels to the trim department employees.Under thecircumstances I have not relied on thisportion of Newport's testimony6Theabove remarks and conduct attributed to General ForemanMichels are based on the credible testimony of witnesses called by theGeneral Counsel.The greater part of Michels' testimony is not at odds withwhat has been attributed to him.He testified that on January 10 he spoke toseveral groups of employees explaining to them that some employees wereinterested in getting out of the Union,that employees could get out of theUnion by signing a telegram,that they could send such a telegram from theStewart, without suffering any loss in pay, left the plantand went home where he got his and his wife's union cards.He returned to the plant, went to his wife's work station,and together they went to the front office where theyhanded their union cards to Samuel Oxenreider, Respon-dent's vice president of manufacturing, who escorted themto a secretary's office. Oxenreider handed the secretary theunion cards, the secretary prepared resignation telegrams,Oxenreider gavethe telegramsto Stewart and his wife,asked them to read the telegrams, and showed them whereto sign. Both signed .8 Soon after this Stewart receivedanother card from the Union. During the latter part ofJanuary, Piatkowski at work asked Stewart, "if [he] had aUnion cardagain" and when Stewart said "yes" Piatkow-ski asked him what he intended to do with the card.Stewart replied he had not decided.On the morning of January 10 employee Peter Cooper,Jr., an employee in the lathe department, was approachedat his work station by Foreman Louis Perry, a statutorysupervisor, who informed him that other employees wereresigningfrom the Union, that they were turning in theirUnion cards and suggested that Cooper resign from theUnion stating that if Cooper did not turn in his union cardand the Union called a strike that he would be sorrybecause he would be on the outside looking in .9On January 10, in the morning, Foreman Keith VanHouten, a statutory supervisor, spoke to a group ofSpanish-speaking employees, using an employee as aninterpreter. Van Houten told the employees that a numberof employees were turning in their union cards and toldthem that if they wanted to they could turn in their unioncards at any time. Later thatsameday Mario Alfaro, oneof the employees in the group addressed by Van Houten,was approached by Foreman Ronald Luthy, a statutorysupervisor, who, speaking through an employee interpreter,asked Alfaro whether he was going to hand in his unioncard. Alfaro asked whether his fellow employees intendedto hand in their cards. Luthy replied they would hand theircards in during break time. Thatsameday during a"break", Alfaro with three other Spanish-speaking employ-ees went to the front office where they handed their unioncards to Oxenreider, Respondent's vice president, whogave the cards to a secretary. The secretary prepared theemployees' resignation telegrams and the employees signedthem in the presence of Oxenreider. Alfaro who has alimited knowledge of English did not know what thetelegram said.The foregoing is based upon the undenied and credibletestimony of employee Alfaro. He also testified to a speechfront office,that they could turn in their union cards at thesame time theysent the telegram,and that if necessary they had permissionto leave work togo home to get their union cardsFinally,he testified that the resignationtelegramswere typedby the secretary toRespondent'spresidentrThe GeneralCounsel apparently contends that Piatkowski's remark toStewart constitutes a veiled threat of a loss of employmentifhe did notresign from the Union.Idisagree. It is myopinion andI so find that viewedin its entire context,including the ambiguity of the statement,the evidenceis insufficient to establish such a threat.a Stewart"thinks" the above events took placeon January 15. However,his resignation telegram and his wife s were prepared and transmitted onJanuary 10. Accordingly,Ifindhewasmistaken as to the date9 In my opinion this last comment, "he would beon the outsidelookingin" is too ambiguous to constitute a threat of reprisalto be taken by thecompany. WEST AMERICAN RUBBERby foreman Balonis to employees about turning in theirunion cards.Balonis' conduct was not alleged in thecomplaint as violativeof the Actnor was it mentioned inAlfaro's affidavit of January 26 submitted to the Boardwhich affidavit purports to set out all of the conversationsAlfaro wasprivy to,engaged in by foremen about theUnion.Alfaro also testified that Van Houten on January10 stated it would be good if the employees handed in theirunion cards"so we would not have any difficulties in thefactory withrespect towork."This remark was not allegedin the complaint as a threat violative of the Act. In hisBoard affidavit Alfaro did not attribute this remark to VanHouten and specifically stated that all of what Van Houtensaid to him is as set out above.Under the circumstances Ihave not relied on and have rejected Alfaro's testimonypertaining to Balonis'remarks and the threat attributed toVan Houten.To recapitulate,Respondent engaged in the followingconduct:Encouraged and solicited employees to turn theirunion cards over to Respondent and to resign from theUnion;suggested that employees leave work to go homeand get their union cards on the Company's time;draftedand prepared resignation telegrams for the employees tosend to the Union;delivered these telegrams toWesternUnion and paid for the telegrams.In explaining Respondent's conduct,its vice president ofmanufacturing,SamuelOxenreider,testifiedthatonJanuary10 at about 9:30 a.m. an employee named PeteHill came to his office,asked how he could resign from theUnion,and asked Oxenreider to help him send "some-thing" that could get him out of the Union.Oxenreidercomplied.He wrote out some resignation language on apiece of paper.But, according to Oxenreider, Hill asked formore help,namely,he asked Oxenreider to "type a letter ordo something."Oxenreider replied, "ok lookwhile you arein here my mail [mill?] is not running and here is what Iwill do",and with that Oxenreider got a book of blanktelegram forms,wrote out the telegram,took Hill to acompany typist and told her to prepare the telegram forHill.At this point,as Oxenreider testified,it"suddenlydawned on him" that Hill, even though he had notexpressed any such thought,would want to leave the plantduring working time to send the telegram which wouldinterfere with Hill's work.To avoid this Oxenreider toldHill that Respondent would see that the telegram was sentby Western Union.Whereupon,Hill went back to work.Withinminutes,Oxenreider testified,he heard andobserved seven or eight employees"milling around" in thehallway outside his office and when he asked them whythey were there,they replied,"we want to resign from theUnion."In explaining his next actions, Oxenreider testi-fied,"so it seemed to me like the best idea[was] to do thesame thing we done with[Hill] and put them back out onthe [production line],whichwe did,and after that[employees] just come up and fell in line and continued on.Iguess there was maybe 70, 80 people." Oxenreidertestified that at this point the plant was in "chaos" andexplained, "all you got to have is ten people up in the office10 1 further find that Respondent was prompted to engage in thisunlawful conduct by its belief that the Union in the immediate future waslikely to call a strike and in support thereof seek the support of the unit95doing something that the other 240 don'tknow and theyare looking and wondering and nobody is doing anything."In order to let all of the employees know what was goingon so that production could resume,Oxenreider testifiedhe told various foremen that employees were at the frontoffice resigning from the Union,having telegrams preparedand for the foremen to tell their employees what washappening,and tell the employees,"if they want to resignthat it is all right with us. Do it but get back on the job andif you are not going to resign,just keep working."To sumup, if Oxenreider is believed,then Respondent'smotive inassisting the employees to resign from the Union wastwofold: (1) To assist employees who had independentlydecided to withdraw their support from the Union and hadapproachedRespondent for help,and (2)toavoidinterferencewith production.Ido not believe that thisportion of Oxenreider's testimony is credible.His demean-or did not impress me when he gave this testimony. Thetestimony was general,vague,and wholly uncorroboratedeven where corroboration should have been available. Thatthe plant was in "chaos" and work was not being done iscompletely lacking in specifics.None of the employeeswho on their own allegedly asked Oxenreider for help werecalled to corroborate Oxenreider.Finally,his assertion thatRespondent took it upon itself to type up and deliver thetelegrams so as to avoid an interference of production byemployees leaving the plant is especially suspect,since asdescribed in detail above,Respondent's supervisors admit-tedly told employees they had permission to leave workduring working time for the purpose of going home to gettheir union cards to turn into the Company for unionresignation purposes,conduct calculated to interfere withproduction. I find,in short,Respondent's sole motive forsoliciting and assisting employees to resign from the Unionwas to induce and assist them to repudiate the Union toand that this conduct constituted interference,restraint,and coercion within the meaning of Section 8(a)(1) of theAct. Cf.N.LR.B.v.Deutsch Company,Metal ComponentsDivision, 445F.2d 902(C.A. 9). In any event,even ifRespondent in assisting the employees to resign from theUnion had been motivated by a desire to aid a group ofemployees who on their own had decided to withdrawfrom the Union or had been otherwise done without anyevil intent, I believe that the manner in which Respondentassisted the employees in resigning was violative of Section8(aXl) for the reasons set out in the decision of the BoardinCumberland Shoe Company,160 NLRB 1256,1258-59.The General Counsel urges that Respondent has furtherunlawfully solicited employees to resign from the Unionthrough letters sent to employees on January 14 andJanuary 18 signed by its president and general manager,Eisenberg. The letter of January 14, on the subject ofresignation,states in substance that the Company had beeninformed that employees had been threatened because theyresigned from the Union,and had asked the Companywhat they could do to protect themselves from thesethreats.Continuing,the letter says that Section 7 of the Actguarantees an employee the right to resign from a unionemployees.Respondent was attempting to thwart a successful strike on thepart of the Union. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDand that if any employee is threatened because heresignedfrom the Union that he should inform the Company whichwould get the Board to protect the employee's rights underthe law. There is nothing in this language or in this letterwhich constitutes interference, restraint, or coercion withinthe meaning of Section 8(a)(1). The letter of January 18 isanother matter. This letter in pertinent part informed theemployees that the Union had advised the Company thatthe Union before the end of the month would probably callthe employees out on strike over contract negotiations but,that if the Umon calls a strike, the Company wouldcontinue to operate and the employees if they wantedcould continue to work. The letter then continues inpertinent part:Some employees have come to us asking the followingquestions:Question: Can the Umon keep us from coming to workor from crossing a picket line?Answer: No... .Question:Can the Union levy afineagainst anemployee for crossing their picket line?Answer: It depends. If an employee is NOT a memberof the Union, the Union CANNOT fine him or takeany other disciplinarymeasures againsthim. The onlyway a Union gets control over an employee is for thatemployee to join the Umon. If the employee is a Unionmember, then the Union can tell him what to do-onlybecause he is a Union member. Unions can and do finetheir members for crossing picket lines.Question: If I am a union member, how do I get out ofthe Union?Answer: The same way you got in-by application.Merely send the Umon notice that as of a certain dateyou resign from the Union. Keep a copy of thetelegram or letter you send to the Union so you canprove your resignation... .Question: Is there a time limit on whenI can resignmembership in the Union?Answer: No. But if you want to avoid the Umon finingyou for working during the strike orcrossingthe picketline,you must resign before the strike starts and thepicket line is put up.Question:Are employees who are members of theUnion required to resign their membership in theUnion to work for the Company?Answer: NO. Any employee may be a member or not amember of the Union, or he canengageinUnionactivities or refrain from engaging in Union activities,according to his own desires, and it will not affect hisjob.Eisenberg, who drafted the letter, testified that he wrotethe letter, in part, because:... several people had inquired of me in my travelsaround the plant as to how youcan resignfrom theUnion and I felt that very few people understood themechanics involved and I felt that it should beclarified.Iwanted the people to know that there had been11 In this respect I note that it is undisputed that even after the letter ofJanuary18 Respondent was still continuing to prepare and transmit for thesome strike rumors and if they wanted to be free of anyfines of this union,that they just couldn't be a member.When asked to name the employees who asked him how toresign from the Union he could only recall the names oftwo,neither of whom was called by Respondent tocorroborate Eisenberg's testimony. He testified that theyhad asked him how to go about resigning"sometimebefore"the mass resignationsof January 10. ConsideringRespondent'spreviousmassive effort on January 10 toeducate and aid its employees in resigning fromthe Unionit is not credible that Eisenberg on January 18 believedthatRespondent'semployees needed further advice onhow to go about resigning,or that the employees who hadallegedly previously questioned him about the Union priorto January 10 now needed additional advice. Under all ofthese circumstances,including my impression that Eisen-berg when he testified as to his reason for drafting this partof the letter was not being candid, I am convinced and findthat in drafting the portion of the letter of January 18explaining how employees could resign from the Union,Eisenberg was not motivatedby a desire to help employeeswho on their own had decided to withdraw from the Unionbut rather was motivated by a desire to assist employees torepudiate the Union in an effort to prevent the Union fromsuccessfully using the strike as a weapon to support itsbargaining demands.Under these circumstances,althoughthe letter of January 18 is not unlawful on its face, I amconvinced and find that the letter cannot be realisticallyviewed by itself but must be viewed in the context in whichitwas issued, as a part of and a continuation ofRespondent's program of unlawful assistance to employeesto resign from the Union which commenced on January10.11Accordingly, Respondent violated Section 8(aXI) ofthe Act by distributing this letter to its employees.To sum up, for thereasonspreviously set forth, I findthat Respondent by soliciting and assisting its employeesto resign from the Union has violated Section 8(aXl) of theAct, and further find that since Respondent's conduct hadthe foreseeable effect of obstructing the bargaining processand was inconsistent with its duty to recognize and bargainin good faith with the Union, that Respondent alsoviolated Section 8(a)(5) of the Act. Cf.Wahoo PackingCompany,161 NLRB 174, andWire Products Manufactur-ing Corp.,198 NLRB No. 90.3.Other interference,restraint,and coercionOn January 10, as I have described in detail earlier inthisDecision, Foreman Piatkowski asked employee Stew-art if he was holding a union card and Foreman Luthyasked employee Alfaro whether he was going to turn hisUnion card into the Company. Also late in January,Piatkowski asked Stewart if the Union had sent himanother union card and what Stewart intended to do withthenew card.The aforesaid questioning served nolegitimatepurpose, and was unaccompanied by anyassurance that the questioning was not intended tointerferewith the employees' right to support the Union.Additionally, the questioning took place in the context ofemployeesresignation telegramsto the Union. WEST AMERICAN RUBBERand was part of Respondent's unlawful solicitation andassistance to employees to resign from the Union. Underthe circumstances, I find that the interrogation of employ-eesby Piatkowski and Luthy reasonably tended tointerfere with, restrain, or coerce employees in the exerciseof their rights guaranteed by the Act, and by this conductRespondent violated Section 8(a)(l) of the Act.Respondent's employees in the middle of the monthreceive what is known as a "bonus check." On January 13according to the credible testimony of employee PeterCooper, Jr., his foreman, Louis Perry, at his work station,told him that, if the employees voted to strike, Respon-dent's president, Eisenberg, possibly would not issue 'thebonus checks.12 I find that this constituted a threat ofeconomic reprisal by Respondent directed to employees ifthey engaged in union activities. By engaging in thisconduct,Respondent interferedwith, restrained, andcoerced employees in the exercise of their statutory rightsand violatedSection 8(a)(1) of the Act.Employee Cooper also credibly testified that he andForeman Perry always ate lunch together and that duringthecourseof their luncheon conversations betweenJanuary 10 and March 15 Perry on several occasions askedhim for information, "related to the Union and thenegotiations."As put by Cooper he was asked "how themeetingswere going, if they had voted a strike oranticipated a strong vote for the strike." Cooper, who was amember of the Union's negotiation committee, replied thathe did not know. I find that the questioning of Cooper byPerry about the Union's strike vote when considered in thecontext of Perry's threat that employees would lose theirmonthly bonus if they voted to strike, reasonably tended tointerferewith, restrain, and coerce employees in theexercise of their statutory rights and constituted unlawfulinterrogation in violation of Section 8(a)(1) of the Act.On a date between January 12 and 14, employees Fox,Perrin, and Sauvagean at the end of the first shift werepassing out union handbills at one of the exits to theCompany's parking lot. Also present, standing or sittingaside of the plant about 30 feet away was ForemanPiatkowski who observed the handbilling for a "good part"of the time they handbilled. The three handbillers werestanding on the concrete driveway leading into the plant'sparking lot. On one or two or more occasions employeeSauvagean stepped onto the asphalt parking lot at whichtime Piatkowski told him to get his ass off the property orhe would have Sauvagean thrown in jail. The last timePiatkowski made this remark, one of the handbillers, Fox,testified he called Foreman Balonis over and asked Balonisto tell Piatkowski to be quiet and that his remarks were notcalled for. Balonis spoke to Piatkowski and to quote Fox:"that was the end of that." Fox further testified that inresponse to Piatkowski's remarks Sauvagean did not movefrom the company propertysince he hada right to bethere.13Other than this one instance there is no evidencethat anyone from the Company for any period of time everwatched employees handbilling for the Union or directedemployees who were handbilling to keep off the Compa-ny's parking lot. Nor, is it established that Piatkowski by12Perry who in general denied making the statements attributed to himby Cooperdid not impress me as atrustworthywitness.97his conduct interfered with the handbilling. Finally, it isundisputed that employees thereafter handbilled on severaloccasions at this location without interference. It is notcontended that company supervisors unlawfully watchedthissubsequent handbilling or refused to allow theemployees to handbill on the parking lot.It is the General Counsel's contention that Respondentviolated Section 8(a)(1) of the Act because Piatkowski keptthe union activity of the handbillers under surveillance,directed an employee not to handbill on the companyparking lot, and threatened him with reprisals if hecontinued to handbill on company property. I disagree.Regarding the charge of surveillance, I find the GeneralCounsel failed to establish by a preponderance of theevidence that when Piatkowski on one occasion chose towatch the handbillers he was motivated by a desire to keepemployees' union activity under surveillance. Employeeswho choose to engage in their union activities out in theopen at the employer's premises have no cause to complainthatmanagementobserves them. Regarding the chargethatRespondent threatened employees with reprisals ifthey passed out handbills on the company parking lot, Ifind that in the circumstances of this case Piatkowski'sremark to Sauvagean did not reasonably tend to interferewith, restrain, or coerce employees in the exercise of theirstatutory rights to pass out literature on the Company'sparking lot. It was an isolated bit of conduct ignored by theemployees and which ceased as soon as one of thehandbillers voiced an objection.C.TheDischargeof Howard FoxThe findings in this section of the Decision are basedupon the testimony of Respondent's witnesses,Broughton,Eisenberg,Michels,Oxenreider, and Richardson, all ofwhom when testifying about this portion of the caseimpressedme as making an honest effort to accuratelydescribe the relevant events and conversations. In addition,theiraccount of the events were in most importantinstances internally consistentand largelyin agreementwith one another, and did not demonstrate evasiveness orinadequate memory on the part of the witnesses. On theother hand, I was not impressed by witnesses Cooke andFox and have not credited their testimony where itconflictswith the testimony of the above-named persons.Fox initiated theUnion's successful organizationalcampaign. Respondent knew that he had played a veryactive role in the campaign and also knew that he was "theUnion organizer." General Counsel contends that theCompany discharged Fox because of his activities onbehalf of the Union. Respondent urges that Fox, in effect,voluntarily terminated his employment.Following a secret ballot representation election held onJune 2, 1971, the Union was certified by the Board onAugust 3, 1971, as the exclusive bargaining representativeofRespondent's employees. Fox with about four otheremployees thereafter served on the Union's negotiationcommittee.At the time of the events in this case Fox had been13The foregoingis based on a composite of the undenied testimony ofemployees Fox, Perrin,and Sauvagean. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed by the Company for approximately 5 years andwas employed in the pressline department,firstshift.Briefly stated,his job was mainly to install and cleanmolds.Fox worked on what are known as the "firstarticles";namely,new jobs receivedby thecompany whichnecessitate the development and use of new molds. Foxhelped develop the new molds.He prepared them forproduction,developing procedures for the productionemployees to follow. The person in charge of thedepartmentwas Lee Michels, general foreman, whopersonally supervised the work connected with the devel-opment of new molds.On Friday January 7, Michels asked Fox to work thefollowing day. The last time Fox worked on Saturday hefound that there was not a full day's work so with Michels'permissionleftwork early. On January 7 Fox,in responsetoMichels'request to work overtime,answered that hewould be happy to work only if therewas a decentworkload.Michels informed him that three molds knownas nohub molds which needed development had arrived,and there was also a Vitron slab mold he wanted Fox torun, explaining that Vitron stock was very expensive andhe did not want to turn this mold over to production tooperate.On Saturday morning Fox operated the press withthe Vitron slab mold, developed one of the no hub molds,was satisfied with the way it performed, and turned it overto production.The two remaining no hub molds did notarrive,so Fox had no more assigned work to perform. Allhe was doing was operating the press with the Vitron slabmold.About noontime Fox went to Richardson, thedepartment leadman,and told him he was out of work,that he was just operating the press with the Vitron mold,that this gave him nothing to do, and asked if Richardsoncould put someone on the press.Richardson said "yes,"whereupon Fox stated that since there was nothing for himtodo he was going home and for Richardson to tellMichels.Richardson agreed,and told Fox to go ahead andleave.Shortly after Fox had already left,Michels whoearlier had left the plant on business,returned and foundthat the no hub mold, the new mold which Fox haddeveloped for production, was not functioning correctly; itwas "extraheavy"-"itwas hanging up."Michels went toRichardson and asked where Fox was, stating that heshould be working on this mold. Richardson explained thatFox had asked him if he could go home, and that he hadtold Fox yes if he had done his work.14 Since this new moldwas scheduled to be used by production the next day,Sunday, it was necessary for Michels to stay late that dayto complete the job of developing the mold.Michels wasnot happy with this development. When Richardson toldhim that Fox had left,Michels declared that there wasplenty of work for Fox to do,15 specifically that he couldhave stayed and helped other employees make boxes up,that there was always something to do.Michels stated toRichardson and to other persons, "I don't need anybodythat works for me that I have got to go out and do his job."As Michels testified,"Itmade me mad at that time tofigure I had a man to do this job and he decided that hisjob was done that day and had told the leadman it wasdone."Michels removed Fox's timecard from the rack andplaced it on his desk intending to talk with Fox about whathad happened.On Monday, January 10, Fox could not start workbecause he found his timecard missing and had to wait forMichels to arrive at the plant. Fox asked Michels if he hadbeen terminated.Michels said no, he only wanted to talk toFox about his conduct on Saturday,that there was a lot ofwork to do and he did not appreciate Fox's leaving workearly.MichelstoldFox that his timecard had beenremoved because Michels wanted to talk with him'beforehe started work,explaining that from past experience thisseemed an effectiveway tomake employees understandwhat Michels expected and needed from them.He toldFox to go back to work and he would write him in on thetimecard as being presentat 7 a.m. At this point, to quoteMichels:[Fox] said that he wanted to go talk to somebody. Hehad been humiliated.He said he had been terminatedor fired.Again I repeated I would like him to go backin and go to work....[Fox] said he[was] going to gotalk to somebody. I said, [Fox] I can't force you to goto work,but . . . if you want to go in and go back towork,fineand dandy. And [Fox] walked out and wentto his car... .Michels did not know what to do about Fox's refusal towork. To compound his uncertainty, Fox during the courseof their conversation had indicated that he was a memberof the Union'snegotiating committee-whichMichelsknew-and that this position protected his job.Michelsturned over Fox'stimecard to his superior,SamuelOxenreider,theCompany'svice president in charge ofproduction,and explainedwhat had taken place.In the meantime Fox contacted the Union'sbusinessrepresentative,Albert Blanton,and informed him of whathad taken place.Blanton phoned the company controller,Frank Broughton,one of the Company's two bargainingnegotiators,and, as put by Blanton,asked him about the"status" of Fox. Broughton who earlier had been informedthat Fox had walked off the job told Blanton he did notknow Fox's statusbut that he understood that Fox hadwalked off the job or refused a job assignment.The same morning,January 10, Fox phoned Michels atthe plant and asked him if he could return to work. Michelsreplied that he could not give him an answer since Fox hadwalked out and Michels had turned over his timecard toOxenreider.The next day, January 11, Fox spoke to Broughton overthe phone,and asked if he had been terminated.Brough-ton stated that the personnel office had no terminationnotice for him but that they were wondering why hewalked off the job and advised Fox to talk to Oxenreider.Fox replied that he had earlier phoned Oxenreider whohad not answered his page.Broughton pointed out thatOxenreider a lot of times was out inthe plant and couldnotanswer his page.The conversation ended withBroughton trying to persuade Fox to let him transfer thecall to Oxenreider, and with Fox stating that he did not14Richardson did not know whether Fox had completed his assignments'Respondent'sproduction employees were apparently at that timebecause Michels had assigned the work.working a 7-day week. WEST AMERICAN RUBBERwant to talk with Oxenreider at thattime,but would leavethings sit for a few days andsee whathappened.To recapitulate, I find that on Saturday, January 8, Foxleftwork early without thepermissionof his supervisor,Michels, thatMichels,motivated solely by this conduct,removed Fox's timecard with the idea ofwarninghim thatthis type of conduct was not tolerable, that Fox on January10 feeling humiliated by this treatment left work and thenext day refused to talk with the Company's vice presidentin charge of production about returning to work. I furtherfind that Respondent on January 11 had not arrived at adecisionregardingFox's status as an employee, inparticularwhether to discharge Fox. In arriving at thisconclusion, I have considered the testimony of employeesCooke and Sauvagean that on January 10 or 11 they weretold by leadman Richardson that Fox had beenfired andthe testimony of employee Stauffer that a similar remarkwas made to him by Foreman Brown. This testimony doesnot refuteMichels' credible testimony that he did notdischarge or notify Fox he was discharged. It is entirelyconsistent with Michels' testimony that Fox's conduct onJanuary 8 made him mad and that he told Richardson andothers that he did not need employees like Fox if he had todo their jobs.BecauseMichels by words and conduct(removing the timecard) gave the impression to Fox andothers that he had fired Fox does not, however, in thecircumstances of this case, establish that in fact Fox wasterminated.The General Counsel contends that on January 12 at theend of a schedulednegotiationmeetingRespondentnotifiedFox that he was discharged. Respondent urgesthatFox on January 12 was asked by the Company toreturn to work by the end of the day and failed to do so,thereby voluntarilyterminatinghis employment. Assumingthat the evidence supports the position of the GeneralCounsel, I cannot find that the record preponderates infavor of a finding that it was Fox's unionactivities thatprompted Respondent to discharge him. I am persuadedthat the reason for Fox's discharge was that he left theplant and refused to work on Monday, January 10.Although the delay in informing Fox of his discharge fromJanuary 10 to January 12 is a suspiciouscircumstance. Iam not willing to substitute suspicion for proof. Areasonableinferencefor this delayjust as reasonable asan inferenceof unlawful motivation-is that the Companywas concerned over the fact that by discharging Fox, oneof the leading union adherents, it would be subject tocharges by the Union that the discharge was motivated byhisunion activities. In this connection, I note thatemployee Perrin testified that on Monday, January 10,Controller Broughton, in response to Perrin's inquiry aboutFox's status, stated to him that because of Fox's unionactivities Broughton personally would check into what hadtaken place because "he wanted to make sure everythingwas on the up and up." Also, while the concurrence of thedischarge with Respondent's conduct describedearlier inthisDecision, of solicitingand assistingemployees toresign from the Union,gives riseto suspicion, it does not16 Such a connection is not established by the ambiguous statementattributedby UnionRepresentative Blanton to Company NegotiatorBecker made during negotiations on January 12; namely, that Becker "kind99amount to evidenceof an unlawful motive capable ofovercomingthe valid reason for Fox's discharge. Plainly,an employer may discharge an employee for leaving andrefusingto work.I realize thatan employer may not seizeupon such conduct touse as apretext to justify a dischargemotivated by its animus toward the Union. Here however,Respondent'sman in chargeof production, Oxenreider,testifiedwithout contradiction that walking off the job wasa dischargeable offense and that the Company in the pasthas in fact discharged employees for engaging in suchconduct. In addition, the record does not show areasonable inferenceof casual connection between theRespondent's conduct designed to weaken the Union'sability to wagea successfulstrike and Fox's discharge.16There is no evidence that Respondent has exhibited thetype of hostility toward the unionization of its plant whichwould indicate that it was prepared to discharge employeesfor the purpose of discouragingunionactivity.Quite thecontrary, Respondent consented to a Board representationelection, did notengage inan unlawful antiunion cam-paignin an effort to defeat the Union's organizationalcampaign,and in particular is not charged with discrimi-nating against eitherFox or other prounion employees inan effort to defeat the Union's organizational campaign.Under all of the circumstances, I reach the conclusion thateven if Respondent on January 12 notified Fox he wasdischarged that the discharge was not unlawful. I ammotivated by the factors set out above, but primarily thatFox's act of leaving the plant andrefusingto work was aserious and substantialact of misconduct. The Companymay well have welcomed theexcuseto discharge Fox andthe delay in the dischargereveals itsawareness that thelegality of the discharge was open to question, but onbalance Iconclude that Fox's objectionable conductcaused his discharge and would have done so in theabsenceof any union activity.The foregoing is premised upon the contention of theGeneral Counsel that at the conclusion of the negotiationmeeting heldon January 12 that Company NegotiatorHenryBeckernotified the Union's negotiators, includingFox, that Fox's employment had been terminated by theCompany-to quote Union RepresentativeBlanton, Beck-er stated: "Fox walked off the job. He no longer works forthe company and if he comes into the plant, the police willbe called .... " Blanton's testimony was substantiallycorroborated by employee negotiators Fox, Cooke, Perrin,and Hulsey.Blanton as well asPerrin and Hulsey whowerestill in the Company's employ at the time of thehearing gave me the impression that they were making asincere effortto testify truthfully and give an accuraterecollectionofwhat took place at the end of thenegotiation meeting.However, equally impressive was thedemeanor of the Company's negotiators Becker andBroughton, who testified in substance that based upon theinstructions of the Company's president, Eisenberg, thatBecker told the union negotiators at the close of themeetingthat Fox had until the end of the day to reportback to the plant and if he did not do so he would be, inof laughed and says Foxdroppedout of theUnion so everybody isdropping out " 100DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect,terminated from the Company's employment.Eisenberg, who also impressed me as a crediblewitness,corroborated Becker and Broughton's testimony.Whilequantitatively the General Counsel's version has the edge, Ido not regard this factor as requiring acceptance of theGeneral Counsel's version of the facts where as hereRespondent'switnessesappear credible and I am present-ed with no rational basis for preferring or attaching moreweight to the General Counsel's position. Under thecircumstances I conclude that the General Counsel has notestablished by a preponderance of the evidence thatRespondent at the negotiating meeting of January 12notified Fox that he was discharged. Cf.Blue Flash ExpressInc.,109 NLRB 591, 592.IV.THE REMEDYPursuant to Section10(b) of the Act,as amended, Irecommend that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found,and in any like or related conduct,and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding,Imake thefollowing:CONCLUSIONS OF LAW1.West American Rubber Co. is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Rubber, Cork, Linoleum &PlasticWorkersof America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By soliciting and assisting employees to resign fromtheUnion, by interrogating employees about their unionmembership, activities, and sympathies and about theunion activities of their fellow employees, by threateningemployees with the loss of existing benefits of employmentif they engaged in a strike in support of the Union'sbargaining demands, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.17(4) By soliciting and assisting employees to resign fromthe Union for the purpose of weakening the Union, thecollective-bargaining representative of its employees, withthe foreseeable effect of obstructing the bargaining process,17 In concluding that Respondentby theconduct of its supervisors hasviolated Sec.8(a)(l) of the Act,Ihave considered its contention that byvirtue of President Eisenberg's letter to the employees of January 18 theCompany successfullydisavowed the unlawful conduct attributed to itssupervisors.Thisletter which among other things informed the employeesthattheywere freeto supportor not support the Union without fear ofeconomic reprisals by Respondent was not sufficient to dissipate or disavowany of theprevious unlawful conduct directed toward the company'semployees.For, "itiswell settled that statements of neutrality,couched ingeneral language, without any specific reference to, or repudiation of, thepoor unlawful conduct of the employer's supervisorypersonnel do not erasesuch prior unlawful conduct."A P. Green Fire Brick Co. v. N.LR.B,326F 2d 910,914 (C.A. 8)18 In the event no exceptions are filed as providedby Sec.102.46 of theRespondent has refused to bargain in good faith with theUnion in violation of Section 8(a)(5) of the Act.(5) The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.(6)Respondent has not otherwise violated the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 18ORDERRespondent,West American Rubber Co., Orange,California,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a) Soliciting and assisting employees to resign from theUnion.(b) Interrogating employees about their union member-ship,activities,and sympathies and about the unionactivities of other employees.(c)Threatening employees with the loss of existingbenefits of employment if they engaged in a strike insupport of the Union's bargaining demands.(d) Refusing to bargain with the Union by soliciting andassisting employees to resign from the Union with theintent to weaken the Union, the collective-bargainingrepresentative of its employees.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed to them in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Bargain in good faith with the Union as the exclusiverepresentative of its production and maintenance employ-ees.(b) Post at its plant in Orange, California, copies of theattached noticemarked "Appendix." 19 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedaysthereafter, in conspicuous places,including all placeswherenoticestoemployees are customarily posted.Reasonable steps shall be takenby theRespondent toinsure that said notices are not altered, defaced or coveredby any othermaterial.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.20Rules and Regulations of the National Labor RelationsBoard,the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations, be adoptedby the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNationalLaborRelations Board" shall be changed to read"Posted pursuant to a Judgment of the United StatesCourt of Appealsenforcing an Order of the NationalLaborRelations Board."20 In the event that this recommended Order isadopted bythe Boardafter exceptions have been filed, this provisionshall be modified to read"Notify the Regional Director for Region 21, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has takento comply WEST AMERICANRUBBER101IT IS FURTHER ORDERED that the complaint be, and ithereby is,dismissed insofar as it alleges thatRespondentviolated the Act otherwise than as foundherein.from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions,,the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, as amended, and hasordered us to post this notice.WE WILL NOT solicit and assist you to resign fromUnited Rubber, Cork, Linoleum & Plastic Workers ofAmerica, AFL-CIO.WE WILL NOT interrogate you about your member-ship in the above-named Union or about your activitiesor your fellow employees' activities on behalf of thisUnion.WE WILL NOTthreaten you with the loss of existingbenefits of employment if you engage in a strike insupportof the above-namedUnion'sbargainingdemands.WE WILL NOT refuse to bargain in good faith with theabove-named Union by soliciting and assisting you toresign from this Union with the intent to weaken theUnion,your collective-bargaining representative.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed to employees by Section 7 of the Act.WE WILL bargain in good faith with the above-named Union as the exclusive representative of ouremployees in the appropriate bargaining unit.WESTAMERICAN RUBBERCo.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Eastern Columbia Building,849 South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.